Citation Nr: 0112609	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated September 1969, 
the RO denied service connection for a right knee disorder.

3.  The evidence associated with the claims file subsequent 
to the September 1969 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
right knee disorder.


CONCLUSION OF LAW

1.  The September 1969 rating decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's September 1969 rating decision is not 
new and material, and the veteran's claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a right knee 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
was first considered and denied in September 1969.  The 
veteran's claim was originally denied in September 1969 on 
the basis that his right knee disorder preexisted service and 
was not shown to have been aggravated during service.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained and all available VA and private medical 
records have been obtained.  Significantly, the Statement of 
the Case provided to the veteran and his representative 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  Therefore, the 
Board finds that the VA met its statutory duty to assist and 
the case is ready for appellate review. 

Historically, the veteran's claim of entitlement to service 
connection for a right knee disorder was first considered and 
denied in a September 1969 rating decision.  The RO denied 
the veteran's claim on the basis that the veteran's right 
knee disorder preexisted service and was not aggravated 
during service.  In April 1999, the veteran filed a claim to 
reopen on the basis of new and material evidence.  The RO, in 
a rating decision dated August 1999, found that new and 
material evidence sufficient to reopen the claim for service 
connection for a right knee disorder was not submitted 
because the evidence submitted was cumulative.  The veteran 
filed a Notice of Disagreement in November 1999 with regard 
to the RO's decision.  In addition, the veteran submitted 
additional evidence in November 1999 and February 2000.  The 
RO provided the veteran with a Statement of the Case in 
November 1999 and with a Supplemental Statement of the Case 
twice during February 2000.  The RO found that the additional 
evidence was new, but not material to the claim because it 
dealt only with the current severity of the veteran's right 
knee disorder.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the RO's September 1969 rating decision.  Therefore, the RO's 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (2000).  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's September 1969 rating decision that denied service 
connection for a right knee disorder relied on the veteran's 
service medical records.  Service medical records reflect 
that the veteran underwent a right knee operation in 1965, 
prior to his entry into service.  According to the veteran's 
induction examination report, the veteran reported that he 
had cartilage removed from his right knee in 1965, as well as 
reported that he experienced instability with vigorous 
activity and twisting.  Service medical records also indicate 
that the veteran was first seen regarding his right knee in 
July 1967, wherein the veteran reported his history of right 
knee surgery and that his "knee buckles."  Upon 
examination, range of motion was normal and there was no 
swelling or laxity.  The diagnosis was "right medial 
meniscectomy, December 1965."  The veteran was seen again in 
December 1968, wherein he reported that he felt "some 
slipping" after prolonged standing and mild pain.  The right 
knee was found to be tender, but no evidence of lateral 
instability or effusion was found.  X-rays were negative, and 
the diagnosis was that he had a lateral collateral ligament 
strain.  A physical profile was recommended, which determined 
the veteran was medically qualified for limited duty, with 
restrictions.  The veteran's separation examination report 
was negative for a right knee disorder other than the 
veteran's history of right knee cartilage removal.

Additional evidence has been associated with the claims file 
since the RO's September 1969 denial of the veteran's claim 
for service connection.  This evidence includes private 
medical records dated February 1979 through May 1995 and VA 
medical records dated January 1989 through March 1989, July 
1999, and January 2000.  The private medical records dated 
February 1979 through May 1995 show that the veteran was 
treated for complaints of arthritic right knee pain.  A 
January 1989 VA medical record noted that the veteran had 
mild crepitus, no instability, and full range of motion.  X-
rays revealed mild joint space narrowing, and the veteran was 
diagnosed with degenerative joint disease.  In March 1989, VA 
medical records show that the veteran reported that he 
experienced occasional swelling and "crackling" of the 
right knee upon extension.  Examination revealed that there 
was full range of motion with pain and no instability.  VA 
medical records dated July 1999 indicate the veteran has been 
diagnosed with degenerative joint disease of both knees, 
confirmed by x-rays.  VA records from January 2000 show that 
the veteran reported his right knee surgery in 1965, prior to 
entering service, and current right medial knee pain with 
some swelling.  Examination revealed good motion and 
stability with no swelling or tenderness, and x-rays showed 
narrowing of the medial compartment consistent with 
degenerative arthritis post meniscectomy.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  The private medical records from February 
1979 through May 1995 are treatment notes and do not show 
that the veteran's right knee disorder was aggravated during 
service.  In addition, the VA medical records from January 
through March 1989, July 1999, and January 2000 refer only to 
evaluation and treatment of the veteran's current knee 
disorder.  As such, these records constitute redundant 
evidence because they show nothing more than the current 
severity of the veteran's right knee disorder.

Moreover, while the private medical records and VA medical 
records are new, these records do not demonstrate that the 
veteran's right knee disorder was incurred or aggravated 
during service.  These records clearly demonstrate that the 
veteran underwent surgery to remove right knee cartilage 
prior to service, and that the veteran currently has 
degenerative joint disease post meniscectomy of the right 
knee, as a result of which he experiences right knee pain.  
The records also reflect that the veteran has sought 
treatment for his right knee pain.  However, these medical 
records only report the current severity of the veteran's 
right knee disorder and do not provide any evidence to show 
that the veteran's right knee disorder underwent an increase 
in severity during service beyond that which would have been 
due to the natural progress of the disorder during service.  
Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a right knee 
disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a right knee disorder is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

